Harris, J.
[1] We are precluded from considering whether the Court exercised a sound discretion or not, in allowing the process of the Court which issued, unquestionably correctly, in which there was no error, and was according to the truth of the case, to be amended so as to make the date of its issue conform to the service of the Sheriff, in May, 1866; months after the period had expired, when, according to law, the writ should have been returned to office. We regret this, as it *105would have furnished a proper case in which to have given an expression of opinion, as to whether there are not rational and legal limits as to amendments under our statutes; what amendments are matters of course, and what are not.
[2] The transcript of the record shows that the case is pending at this time on the appeal.
The general rule of this Court, and the practice has conformed to it, is not to entertain a writ of error to review any judicial errors complained of, whilst a case is thus pending.
There is nothing presented here why this case should be taken without this most useful rule, and, as defendant in error has made a motion to dismiss the writ of error for the reason assigned, we yield to it.